ORDER

PER CURIAM:
AND NOW, this 28th day of February, 2003, upon consideration of the Report and Recommendations of the Disciplinary Board dated December 16, 2002, it is hereby
ORDERED that Eric Jeffrey Wiener be and he is suspended from the Bar of this Commonwealth for a period of five *571years retroactive to January 12, 1999, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justice NIGRO dissents and would suspend respondent for a period of four years.